        Case 1:21-cv-11271-FDS Document 1 Filed 08/04/21 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS


MAUREEN O’HARA                               )            CIVIL ACTION NO.
    Plaintiff,                               )
                                             )
v.                                           )                    COMPLAINT
                                             )
MARY E CAHILL,                               )
    Defendant                                )
                                             )



                                     INTRODUCTION

1.   This is an action for maritime personal injuries which occurred on or about September 3,

     2018, while the Plaintiff, Maureen O’Hara, was a passenger aboard a 16’ Boston Whaler,

     which was owned, operated, chartered, and/or controlled by the Defendant, Mary E.

     Cahill. The Plaintiff asserts a cause of action for personal injuries based upon negligence

     brought under the General Maritime Law.



                                     JURISDICTION

2.   This is a case of maritime jurisdiction pursuant to 28 U.S.C. § 1333(1).



                                      THE PARTIES

3.   The Plaintiff, Maureen O’Hara, is an individual and of legal age and resides at 40

     Winthrop Street, Quincy, Massachusetts.

4.   The Defendant, E. Cahill, is an individual and of legal age and resides at 70 Babcock

     Street, Quincy, Massachusetts, and at all times hereinafter referred to, owned, operated

     and/or controlled the vessel.
        Case 1:21-cv-11271-FDS Document 1 Filed 08/04/21 Page 2 of 3




                               FACTUAL ALLEGATIONS

5.   On or about September 3, 2018, the Plaintiff was a lawful passenger aboard the vessel,

     which was operating in navigable waters for purposes of a pleasure ride. While aboard

     the vessel the Plaintiff sustained serious personal injuries when, due to the negligence

     and/or recklessness of the defendant, the vessel was operating too fast under the

     circumstances and struck a large wave, causing the plaintiff to be thrown off her seat up

     into the air, landing back down onto her tailbone, sustaining serious injuries.



                                  COUNT I
                      GENERAL MARITIME LAW- NEGLIGENCE

6.   Paragraphs 1-5 are realleged and incorporated herein.

7.   The injuries sustained by the Plaintiff were no fault of her own but were caused by the

     negligence of the Defendant in that the Defendant had a duty to operate her vessel in a

     safe manner and breached that duty, causing injuries to the plaintiff.

8.   As a result of the said injuries, the Plaintiff has suffered great pain of body and anguish of

     mind, lost a great deal of time from her usual work, incurred medical and hospital

     expenses, and has suffered and will suffer other damages as will be shown at the trial.

9.   This cause of action is brought for negligence under the General Maritime Law.



                                 REQUEST FOR RELIEF

     1. Under Count I, that this court enter judgment in favor of the Plaintiff against the

        Defendant.

     2. For such other relief as this court deems appropriate.




                                               2
         Case 1:21-cv-11271-FDS Document 1 Filed 08/04/21 Page 3 of 3




                 PLAINTIFF DEMANDS TRIAL BY JURY ON ALL COUNTS



Respectfully submitted
By her attorney,


/s/ Thomas M. Bond _____________
Thomas M. Bond, B.B.O. No. 546649   I certify that a true copy of the above document was
THE KAPLAN/BOND GROUP
265 Franklin Street, Suite 1702     served upon each attorney of record by ECF on
Boston, MA 02110                    August 4, 2021.
(617) 261-0080
tbond@kaplanbond.com
                                     /s/ Thomas M. Bond




                                      3
